Title: From James Madison to Tench Coxe, 27 March 1807
From: Madison, James
To: Coxe, Tench



Dear Sir
Washington Mar 27. 1807

The Treaty lately concluded between the American and British Commisioners being in a situation to admit of deliberation on its several articles, it is thought highly advisable to avail the Executive of such observations on those relating to commerce and Navigation as your intelligence and experience on those subjects will enable you to afford.  You will render an acceptable service therefore by forwarding with as little delay as may be the views under which the enclosed articles as they stand in that instrument present themselves to you.  It is wished that your observations may be pointed particularly.  1st.  To the actual operation of the Articles respectively, whether in reference to commerce or navigation.  2d.  To the question whether the articles in their respective forms, be or be not, on the whole, preferable to a Treaty without any provisions on the respective subjects of them.  3d.  What alterations might be made favorable to the United States, and not otherwise to Great Britain.?  4th.  What desirable alterations would not be disadvantagious to Great Britain in a degree forbiding the hope of obtaining them.?  51y.  Whether the general stipulations concerning the trade between the two Countries, comprehends, or not, the Trade between the Continental Colonies of Great Britain and the United States, and if they do, how would they effect the interest of the latter?
I only add that this last branch of Trade does not appear to have been contemplated by the parties to the negociation, and that it was, as is indeed sufficiently expressed, understood between them, that the Trade to the East Indies, was to be direct from, as well as to America.
You will be fully sensible of the propriety of making this letter confidential, as well as private; and will, I am sure, in executing the task which it imposes on you, use all the circumspection, which the delicate nature of it suggests.  I have the honor to be very respectfully, Your Obt. Serv 

James Madison

